Case 19-50167-acs       Doc 15     Filed 04/16/19     Entered 04/16/19 14:15:56        Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

IN RE:                                                CHAPTER 13
                                                      BANKRUPTCY NO. 19-50167

         TRACY A. SIMS

         Debtor

                  AGREED ORDER RESOLVING OBJECTION TO PLAN

         To meet the requirements for plan confirmation under 11 U.S.C. §1325, Credit

Acceptance Corporation (hereinafter “Creditor”), and Tracy A. Sims , (hereinafter “Debtor”), by

their respective counsel, agree that Debtor’s plan must be modified to resolve an existing issue or

objection as follows:

   1. Debtor shall pay Creditor direct, comaker protected.

   2. Creditor shall retain its lien securing its claim until the payment of the underlying debt as

         determined under nonbankruptcy law.

   3. Any objection to confirmation relating to the account or accounts referred to herein has

         been resolved and is deemed withdrawn.

         WHEREFORE, the parties hereto have agreed to the above terms and ask the Court to

approve same as a modification of the plan as last submitted by Debtor herein.




THIS ORDER TENDERED BY:
                                             Dated: April 16, 2019

Reimer Law Co.
Case 19-50167-acs     Doc 15    Filed 04/16/19   Entered 04/16/19 14:15:56   Page 2 of 2




By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (#85449)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com


HAVE SEEN AND AGREED:



_/s/ Samuel J. Wright_________________
Counsel for Debtors
Samuel J. Wright
4975 Alben Barkley Drive, Suite 1
Paducah, KY 42001
270-443-4431
sam@farmerwright.com
